     Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 1 of 34 PageID #: 1




                             UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        TYLER DIVISION

o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o

PRIMROSE RETIREMENT COMMUNITIES :                                   No. 6:19-CV-103
LLC, a South Dakota limited liability company,
                                               :
             Plaintiff,

v.                                                :

ALDEN TORCH FINANCIAL, LLC, a                     :
Delaware limited liability company; ALDEN                          COMPLAINT
PACIFIC ASSET MANAGEMENT, LLC, a                              JURY TRIAL DEMANDED
                                                  :
Delaware limited liability company; GOOD
HARBOR MANAGEMENT, LLC, a Delaware
                                                  :
limited liability company; and PINNACLE
PROPERTY MANAGEMENT SERVICES,
LLC, a Delaware limited liability company.        :

              Defendants.                      :
o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o-o

                           PLAINTIFF’S ORIGINAL COMPLAINT

         Plaintiff, Primrose Retirement Communities, LLC (“Primrose”), for its Complaint against

the Defendants Alden Torch Financial, LLC (“Alden Torch”), Alden Pacific Asset Management,

LLC (“Alden Pacific”), Good Harbor Management, LLC (“Good Harbor”), and Pinnacle

Property Management Services, LLC (“Pinnacle”), states and alleges as follows:

                                         THE PARTIES

         1.     Plaintiff, Primrose, is a limited liability company organized and existing under the

laws of South Dakota, with its principal place of business in Aberdeen, South Dakota. Since at

least as early as 1991, Primrose, and its predecessor, Primrose, Inc., have provided senior

independent living and other related services under the service mark “PRIMROSE.”

{03306348.1}                                     1
  Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 2 of 34 PageID #: 2


CIV.
Complaint




            2.   Defendant Good Harbor is a limited liability company organized under the laws

of the state of Delaware, with its principal place of business in Denver, Colorado. Upon

information and belief, Good Harbor, with assistance and direction of Defendants Alden Torch

and Alden Pacific, manages senior housing entities in the State of Texas that are owned by

Defendant Alden Torch (the “Alden Torch Texas Entities”), and which use trademarks that are

comprised of and/or are confusingly similar to Primrose’s “Primrose” Mark, including “Primrose

at Shadow Creek;” “Primrose Oaks”; “Potter House at Primrose”; “Primrose at Sequoia Park”;

“Primrose at Rolling Hills”; “Primrose at Del Sol” and “Primrose at Heritage Park” (collectively,

the “Infringing Good Harbor Primrose Marks”); in marketing and providing senior apartment

living services throughout Texas and the United States. Good Harbor manages at least four

properties in this District located in Denton, Denton County, Texas, including the “Primrose at

Sequoia Park” property, located at 1400 East University Drive, Denton, Denton County, Texas

76209, and therefore is subject to the jurisdiction of this Court.

            3.   Defendant Alden Torch is a limited liability company organized under the laws of

the state of Delaware, with its principal place of business in Denver Colorado. Upon information

and belief, Alden Torch either owns or controls entities in the State of Texas that use the

Infringing Good Harbor Primrose Marks in marketing and providing senior apartment living

services throughout Texas and the United States, including the Alden Torch Texas Entities, at

least one of which (“Primrose at Sequoia Park”) is located in this District at 1400 East University

Drive, Denton, Denton County, Texas 76209. Alden Torch also owns websites that employ and

promote some of the Infringing Good Harbor Primrose Marks. Alden Torch is therefore is

subject to the jurisdiction of this Court.


{03306348.1}                                      2
  Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 3 of 34 PageID #: 3


CIV.
Complaint




            4.   Defendant Alden Pacific is a limited liability company organized under the laws

of the state of Delaware, with its principal place of business in Denver, Colorado. Upon

information and belief, Alden Pacific is a management company through which Alden Torch

either owns or controls entities in the State of Texas that use the Infringing Good Harbor

Primrose Marks in marketing and providing senior apartment living services, including Good

Harbor Management, and the Alden Torch Texas Entities, at least one of which (“Primrose at

Sequoia Park”) is located in this District at 1400 East University Drive, Denton, Denton County,

Texas 76209, and therefore is subject to the jurisdiction of this Court.

            5.   Upon information and belief, Good Harbor, Alden Torch, and Alden Pacific,

actively, directly, and collectively control or direct the actions of the Alden Torch Texas Entities,

at least one of which (“Primrose at Sequoia Park”) is located in this District at 1400 East

University Drive, Denton, Denton County, Texas 76209, including directing them to use the

Infringing Good Harbor Primrose Marks identified above in conjunction with providing and

promoting senior living services throughout Texas and the United States.

            6.   Defendant Pinnacle is a Delaware limited liability company with a principal place

of business of Addison-Dallas, Texas, that also owns and manages many properties in the

District. Specifically, Pinnacle owns and manages at least five properties located in McKinney,

Collin County, Texas, including one at 2700 North Brook Drive; a property in The Colony,

Denton County, Texas at 6740 Davidson Street; a property in Frisco, Collin County, Texas

located at 9600 Gaylord Parkway; a property in Denton, Denton County, Texas located at 113

Coronado Drive; at least two properties located in Lewisville, Denton County, Texas including

one located at 247 East Southwest Parkway; at least four properties located in Plano,


{03306348.1}                                     3
  Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 4 of 34 PageID #: 4


CIV.
Complaint




Denton/Collin County, Texas, including one located at 3001 Communications Parkway; and a

property in Carrollton, Denton County, Texas at 3560 Country Square Drive. Upon information

and belief, Pinnacle also owns and operates senior housing entities in the State of Texas that use

trademarks that are comprised of and/or are confusingly similar to Primrose’s “Primrose” Mark,

including “Primrose at Park Villas;” “Primrose at Highland Meadows”; “Primrose at Park

Place”; “Primrose Casa Bella”; “Primrose of Pasadena”; “Primrose at Monticello Park” and

“Primrose at Mission Hills” (the “Infringing Pinnacle Primrose Marks”); in marketing and

providing senior apartment living services throughout Texas and the United States, and therefore

is subject to the jurisdiction of this Court.

                                  JURISDICTION AND VENUE

            7.   This is a civil action for trademark infringement in interstate commerce, arising

under the laws of the United States, in particular, the Lanham Act, codified at 15 U.S.C. §§ 1114

and 1125. This Court has jurisdiction over this claim under 28 U.S.C. § 1338(a) and 15 U.S.C. §

1121.

            8.   This is also a civil action for unfair competition in violation of Primrose’s rights

and other state law claims arising from the same operative facts joined with substantially related

claims under the Lanham Act. This Court has jurisdiction over these claims under 28 U.S.C. §

1338(b) or 28 U.S.C. § 1367.

            9.   This Court has personal jurisdiction over the Defendants because they

substantially and continuously transact business in Texas, including in this District; because they

have committed acts resulting in the accrual of a tort in Texas, including in this District; and




{03306348.1}                                       4
  Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 5 of 34 PageID #: 5


CIV.
Complaint




because subjecting them to the jurisdiction of Texas and this District is not inconsistent with the

federal law of Due Process.

            10.   Venue is proper in this District under 28 U.S.C. § 1391(b)(1) and/or (2), because

at least one of the Defendants physically resides in this District for purposes of venue, and

because all of the Defendants reside in the State of Texas for purposes of venue; and because a

substantial part of the events or omissions giving rise to Primrose’s claims occurred in this

District.

                                             THE FACTS

                          Primrose’s Registered Word and Design Marks

            11.   Primrose and its predecessor, Primrose, Inc., have continuously, and since at least

as early as May 1991, used the Standard Character Mark “Primrose” (the “Word Mark”) in

advertising and otherwise promoting its independent and assisted living services for seniors and

provided said services in interstate commerce since at least as early as 1994, with great success

and consumer recognition.

            12.   The Word Mark is registered with the United States Patent and Trademark Office

for “Providing congregate, independent, and assisted living facilities” in class 43 (Registration

No. 2,711,268); and for “Providing facilities for the care of Alzheimer’s, dementia, and memory

care patients” in class 43 (Registration No. 5,311,741). True and correct copies of Primrose’s

Word Mark Registrations are attached as Exhibits A and B.

            13.   Primrose also had registered the composite mark “Primrose ‘A New Choice in

Retirement Living’” with the United States Patent and Trademark Office for “Franchising;

namely, offering technical assistance in the establishment and/or operation of retirements homes”


{03306348.1}                                       5
  Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 6 of 34 PageID #: 6


CIV.
Complaint




in Class 35; and for “Retirement Homes” in class 42 (Registration No. 1728029) from October

27, 1992 until May 3, 1999. A true and correct copy of this cancelled registration is attached as

Exhibit C.

            14.   Primrose has continuously, since at least as early as June 2003, used the Design

Mark shown here (the “Design Mark”) in advertising and otherwise promoting its independent

and assisted living services for seniors in interstate commerce with great success and consumer

recognition:




            15.   The Design Mark is registered with the United States Patent and Trademark

Office for “Providing congregate, independent, and assisted living facilities” in class 43

(Registration No. 3,054,010); and for “Providing facilities for the care of Alzheimer’s, dementia,

and memory care patients” in class 43 (Registration No. 5,311,740). True and correct copies of

Primrose’s Design Mark Registrations are attached as Exhibits D and E.

            16.   Primrose often uses both the Word Mark and Design Mark together in its

advertising and promotion of its services as depicted here:




{03306348.1}                                       6
  Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 7 of 34 PageID #: 7


CIV.
Complaint




            17.   Primrose manages retirement facilities, including senior assisted and independent

living facilities and memory care units, throughout the country.

            18.   Primrose opened its first retirement community in Aberdeen, South Dakota, in

1989, and first used the Word Mark there at least as early as May 1991.

            19.   In 1994, Primrose expanded to Bismarck, North Dakota, and has since expanded

to Rapid City and Sioux Falls, South Dakota; Austin, Duluth, and Mankato, Minnesota; Casper,

Cheyenne, and Gillette, Wyoming; Grand Island, Nebraska; Marion, Zanesville, Mansfield,

Lima, Lancaster, and Findlay, Ohio; Billings, Montana; Wasilla, Alaska; Pueblo, Colorado;

Decatur, Illinois; Anderson, Kokomo, Mishawaka, and Newburgh, Indiana; Council Bluffs,

Iowa; Kansas City and Jefferson City, Missouri; Shawnee and Stillwater, Oklahoma; Rogers,

Arkansas; and Appleton, Racine, and Wausau, Wisconsin. (Id.) Primrose also has a facility

under construction in Midland, Michigan; and has a total of 34 facilities (including the one under

construction) in 17 states, and advertises in all 50 states through the internet and other channels

of trade.


{03306348.1}                                      7
  Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 8 of 34 PageID #: 8


CIV.
Complaint




            20.   Primrose will soon sign construction contracts and loan documents for, and has

otherwise made substantial and significant preparations regarding, construction of a senior

independent and assisted living facility in the District in Tyler, Texas, which will also be

marketed using the Word Mark and Design Mark. Primrose has obtained approvals from the

City of Tyler and the State of Texas regarding Primrose’s construction plans; and has conducted

significant market and demographic studies regarding the Tyler market in preparing for the

project. Construction on Primrose’s Tyler, Texas location is expected to begin in April 2019,

and the commencement of pre-construction marketing is even more imminent. Consequently,

there is a genuine controversy regarding the parties’ respective rights in the Word and Design

Mark in this District and otherwise.

            21.   Primrose is well-known within the senior independent and assisted living facility

market, and is well-regarded among those who seek its services. Because of its high-quality

services, reputation, and marketing and promotional efforts, Primrose’s annual gross revenues

are now approaching $125,000,000, and it has over 1,500 employees and over 2,500 residents at

its facilities.

            22.   Primrose invests considerable resources in its marketing efforts and has advertised

in numerous forms of media, including newspapers, magazines, television, radio, internet, and

other outdoor signage using the Word and Design Marks.

            23.   Primrose has a Twitter feed and advertises on numerous websites using the Word

and Design Marks.

            24.   Primrose and its Word and Design Marks are also listed on a myriad of third-party

websites discussing, ranking, rating, or otherwise promoting retirement communities.


{03306348.1}                                       8
  Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 9 of 34 PageID #: 9


CIV.
Complaint




            25.   Because of the name-recognition Primrose has established in the Word Mark and

Design Mark, Primrose’s website receives thousands of new visitors every month. Internet

search terms that include some variation on the word “Primrose” are consistently among the

most-common search terms that result in a person visiting Primrose’s website. In particular, the

phrases “primrose,” “primrose retirement community,” “primrose retirement communities” and

“primrose assisted living” are typically among the most-common phrases used by internet users

to reach Primrose’s website.

            26.   Due to its long-time and continuous use of the Word Mark and Design Mark in

conjunction with the provision and marketing of Primrose’s services throughout the country, the

Primrose’s Word Mark and Design Mark have come to be recognized as an indication of the

source and quality of Primrose’s services.

                     Good Harbor Management’s Infringing Primrose Marks

            27.   Good Harbor holds itself out on its website at www.goodharbormgmt.com as

providing property management services for multi-family properties as “an affiliate” of

Defendant Alden Torch, and through a “Company Services Agreement” with Defendant Alden

Pacific, whereby Alden Pacific provides accounting, human resources, and legal services to

Good Harbor Management.

            28.   Good Harbor Management holds itself out as the owner or operator of numerous

senior housing facilities in Texas, Georgia, and Florida, including the seven Texas locations

“Primrose of Shadow Creek” in Austin; “Potters House at Primrose” and “Primrose Oaks” in

Dallas; “Primrose Sequoia Park” in Denton (located in this District); “Primrose Park at Rolling

Hills” in DeSoto; and “Primrose at Del Sol” and “Primrose at Heritage Park” in Houston, as


{03306348.1}                                     9
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 10 of 34 PageID #: 10


CIV.
Complaint




reflected on Good Harbor Management’s website at

http://goodharbormgmt.com/communities/#TX.

            29.   Good Harbor’s website, which includes links to websites for these seven Texas

“Primrose” locations, is, upon information and belief, owned and/or controlled directly by Alden

Torch, because the listed registrant for Good Harbor’s website is Jill Brooks-Garnett, who is held

out as Alden Torch’s CEO on Alden Torch’s website at https://aldentorch.com/leadership.htm.

            30.   The Alden Torch Texas Entities are not publicly listed as “owners” or “operators”

of the senior housing facilities listed in paragraph 28, but appear to be the owners of the real

estate on which those facilities are located, or the owners of facilities themselves, or both. Upon

information and belief, Alden Torch owns and controls these entities; and Good Harbor

Management and Alden Pacific all directly or indirectly participate in the management or control

of these entities.

            31.   Each of these seven “Primrose” facilities is a senior living facility and/or senior

apartment facility and is marketed toward the same class of potential consumers that Primrose

serves, i.e., seniors aged 55 and older, in the same channels of trade, including on the Worldwide

Web.

            32.   Good Harbor Management advertises “Primrose of Shadow Creek” as a senior

living apartment community at the website http://primroseofshadowcreek.com/. This website is

linked on Good Harbor’s webpage. Good Harbor Management also uses the following logo on

this website and in other promotions to promote Primrose of Shadow Creek:




{03306348.1}                                       10
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 11 of 34 PageID #: 11


CIV.
Complaint




            33.   Good Harbor Management advertises “Potters House at Primrose” as a residence

for “Independent Seniors” who are 55 years of age or older at the website

http://pottershouseatprimrose.com/. This website is linked on Good Harbor’s webpage. Good

Harbor Management also uses the following logo on this website and otherwise to promote

Potters House at Primrose:




            34.   Good Harbor Management advertises Primrose Oaks as a “luxury, yet affordable

independent senior community” at the website http://primroseoaks.com/. This website is linked

on Good Harbor’s webpage. Good Harbor Management also uses the following logo on this

website and otherwise to promote Primrose Oaks:




{03306348.1}                                    11
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 12 of 34 PageID #: 12


CIV.
Complaint




            35.   Good Harbor Management advertises Primrose at Sequoia Park (located in this

District) as an “active senior community” at the website http://primroseatsequoiapark.com/. This

website is linked on Good Harbor’s webpage. Good Harbor Management also uses the

following logo at this website and otherwise to promote Primrose at Sequoia Park:




            36.   Good Harbor Management advertises Primrose Park at Rolling Hills as an

“affordable senior apartment community” at the website http://primroseparkatrollinghills.com/.

This website is linked on Good Harbor’s webpage. Good Harbor Management also uses the

following logo on the website and otherwise to promote Primrose Park at Rolling Hills:




{03306348.1}                                    12
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 13 of 34 PageID #: 13


CIV.
Complaint




            37.   Good Harbor Management advertises Primrose Del Sol as “a beautiful community

designed and developed for independent seniors 55 and better” at the website

http://delsolseniorliving.com/. This website is linked on Good Harbor’s webpage. Good Harbor

Management also uses the following logo on the website and otherwise to promote Primrose Del

Sol:




            38.   Good Harbor Management advertises Primrose at Heritage Park as exemplifying

its “commitment to living in excellence for those seniors over 55” at the website

http://primroseatheritagepark.com/. This website is linked on Good Harbor’s webpage. Good

Harbor Management also uses the following logo on the website and otherwise to promote

Primrose at Heritage Park:




{03306348.1}                                    13
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 14 of 34 PageID #: 14


CIV.
Complaint




            39.   Good Harbor also advertises these seven senior living locations on a number of

national websites directed toward consumers seeking those types of residences such as

www.after55.com, www.apartmentfinder.com, and www.abodo.com using the Word Mark.

            40.   There are also Facebook pages promoting several of these locations including

https://www.facebook.com/pages/Primrose-of-Shadow-Creek/140076479952445,

https://www.facebook.com/pages/biz/Primrose-Oaks-585035971545626/, and

https://www.facebook.com/PrimroseAtSequioaPark/?rf=501853053294439 featuring some of

the Infringing Good Harbor Primrose Marks.

            41.   As noted regarding the Infringing Good Harbor Primrose Mark logos above, and

as shown below in signage, Good Harbor typically presents the Infringing Good Harbor Primrose

Marks so the word “Primrose” is in larger or more distinctive font than the other words, and the

“flower” forms a prominent portion of the logo:




{03306348.1}                                     14
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 15 of 34 PageID #: 15


CIV.
Complaint




            Primrose of Shadow Creek              Potter’s House at Primrose




            Primrose Oaks                         Primrose at Sequoia Park




            Primrose Park at Rolling Hills        Primrose at Del Sol




                                                  Primrose at Heritage Park

{03306348.1}                                 15
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 16 of 34 PageID #: 16


CIV.
Complaint




            42.   Which is confusingly similar to Primrose’s use of its Word and Design Marks,

below:




            43.   Information regarding the “Primrose at Shadow Creek” facility, including use of

the “flower” logo described above, is also found at Alden Torch’s website, including at the web

addresses http://wordpress-base.aldentorch.com/income-limits/, http://wordpress-

base.aldentorch.com/eligi/, and http://wordpress-base.aldentorch.com/photos/. These pages

appear to be templates Alden Torch has created to be used by Good Harbor Management on the

Good Harbor Management websites identified in paragraphs 36 through 42, above, thereby

indicating that Alden Torch is actively involved in the use of the Infringing Good Harbor

Infringing Marks in promoting senior living facilities managed by Good Harbor.

            44.   In addition, Alden Torch is, upon information and belief, the owner of at least two

of the Good Harbor websites identified above, specifically delsolseniorliving.com and

primroseatheritagepark.com, because Karl Bundy, Alden Torch’s Director of IT, is listed as the


{03306348.1}                                      16
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 17 of 34 PageID #: 17


CIV.
Complaint




registrant of those domains, and Alden Torch’s address in Denver is listed as the registrant’s

address for those domains.

            45.   Pinnacle is, upon information and belief, the owner of the other five Good Harbor

websites identified above, because John Pinnacle of Pinnacle Property Management Services is

listed as the registrant of four of those domains, and because Pinnacle’s address in Addision-

Dallas Texas is listed as the registrant’s address for those five domains, thereby indicating that

Pinnacle is actively involved in the use of the Infringing Good Harbor Primrose Marks at those

website as well.

                               Pinnacle’s Infringing Primrose Marks

            46.   In addition to owning five of the “Good Harbor” domains, Pinnacle advertises

Primrose at Park Villas as “an affordable apartment community designed specifically for

independent adults 55+”” at the website www.primroseatparkvillas.com. This website is owned

by Pinnacle. Pinnacle also uses the following logo on its website and otherwise to promote

Primrose at Park Villas:




            47.   Pinnacle advertises Primrose at Highland Meadows as “affordable active senior

living lifestyle” at the website https://www.primroseathighlandmeadows.com. This website is




{03306348.1}                                      17
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 18 of 34 PageID #: 18


CIV.
Complaint




owned by Pinnacle. Pinnacle also uses the following logo on its website and otherwise to

promote Primrose at Highland Meadows:




            48.   Pinnacle advertises Primrose at Park Place as “a new style of luxury senior living”

at the website https://www.primroseatparkplace.com. This website is owned by Pinnacle.

Pinnacle also uses the following logo on its website and otherwise to promote Primrose at Park

Place:




            49.   Pinnacle advertises Primrose Casa Bella by noting that the apartments at Primrose

Casa Bella “must have at least one occupant who is 55 years of age or older” at the website

https://www.primrosecasabella.com. This website is owned by Pinnacle. Pinnacle also uses the

following logo on its website and otherwise to promote Primrose Casa Bella:




{03306348.1}                                      18
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 19 of 34 PageID #: 19


CIV.
Complaint




            50.   Pinnacle advertises Primrose of Pasadena by noting that the apartments at

Primrose of Pasadena “must have at least one occupant who is 55 years of age or older” at the

website https://www.primroseofpasadena.com. This website is owned by Pinnacle. Pinnacle

also uses the following logo on its website and otherwise to promote Primrose at Pasadena:




            51.   Pinnacle advertises Primrose at Monticello Park as creating “the perfect setting

for active senior living” at the website https://www.primroseatmonticellopark.com. This website

is owned by Pinnacle. Pinnacle also uses the following logo on its website and otherwise to

promote Primrose at Monticello Park:




{03306348.1}                                      19
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 20 of 34 PageID #: 20


CIV.
Complaint




            52.   Pinnacle advertises Primrose at Mission Hills as “an active community designed

specifically for independent adults 55 and better” at the website

https://www.primroseatmissionhills.com. This website is owned by Pinnacle. Pinnacle also uses

the following logo on its website and otherwise to promote Primrose at Mission Hills:




            53.   Pinnacle also advertises these seven senior living locations on a number of

national websites directed toward consumers seeking those types of residences such as

www.after55.com, www.apartmentfinder.com, and www.abodo.com using the Word Mark.

            54.   There are also Facebook pages promoting several of these locations including

https://www.facebook.com/pages/category/Real-Estate/Primrose-at-Highland-Meadows-

1707763209502713/, https://www.facebook.com/pages/category/Real-Estate/Primrose-at-Park-

Place-107136379692539/, https://www.facebook.com/Primrose-Casa-Bella-168464256501397/,

{03306348.1}                                      20
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 21 of 34 PageID #: 21


CIV.
Complaint




https://www.facebook.com/primrose.pasadena, https://www.facebook.com/pages/Primrose-At-

Mission-Hills/164478113578896, featuring some of the Infringing Pinnacle Primrose Marks.

            55.    As noted regarding the Infringing Pinnacle Primrose Mark logos above, and as

shown below in signage, Pinnacle presents the Infringing Pinnacle Primrose Marks so the word

“Primrose” is in larger or more distinctive font than the other words, and the “flower” forms a

prominent portion of the logo:




            Primrose of Park Villas                    Primrose at Highland Meadows




            Primrose at Park Place                     Primrose Casa Bella




{03306348.1}                                      21
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 22 of 34 PageID #: 22


CIV.
Complaint




            Primrose of Pasadena                       Primrose at Monticello Park




            Primrose at Mission Hills

            56.    Which is confusingly similar to Primrose’s use of its Word and Design Marks,

below:




{03306348.1}                                      22
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 23 of 34 PageID #: 23


CIV.
Complaint




                       The Connection between Pinnacle and Good Harbor

            57.   As reflected in the allegations above, the logos for the seven Infringing Good

Harbor Primrose Marks and the seven Infringing Pinnacle Primrose Marks (collectively, the

“Infringing Primrose Marks”) all have nearly identical fonts, and identical means of presenting

the “flower” that is confusingly similar to the Design Mark; the word “Primrose” which is

identical to the Word Mark; and the merely-descriptive phrase below “Primrose” identifying a

location.

            58.   Upon information and belief, Pinnacle and Good Harbor are ultimately owned and

controlled by the same parent company, which is why Pinnacle’s and Good Harbor’s use of the

Infringing Primrose Marks is identical.

            59.   Because of their common parent ownership, Pinnacle, Good Harbor Management,

Alden Torch, and Alden Pacific are doing business and advertising and promoting senior living

facility services in interstate commerce, including in the State of Texas, and this District. These

Defendants all use the Infringing Primrose Marks, which are confusingly similar to Primrose’s

Word and Design Marks, and which are likely to cause confusion among consumers and

potential consumers regarding the source or sponsorship of the parties’ respective services, to

trade on the long-standing reputation Primrose has built in the Word Mark and Design Mark.

       The Risk of Confusion and the Harm and Confusion that has Already Occurred

            60.   Actual consumer confusion is occurring as a result of the Defendants’ use of the

Infringing Primrose Marks.

            61.   For instance, Primrose has been contacted by the daughter of a resident at

Primrose Oaks expressing frustration that she and her mother were unable to reach someone at
{03306348.1}                                      23
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 24 of 34 PageID #: 24


CIV.
Complaint




the corporate office of Primrose Oaks, indicating the resident’s daughter believed Primrose was

affiliated with Primrose Oaks, or vice versa. Likewise, an agent with a Real Estate Investment

Trust recently contacted Primrose’s main office inquiring whether the Primrose Oaks facility was

affiliated with Primrose.

            62.   Primrose believes that the likelihood of confusion and actual instances of

confusion will increase as it markets its own services more directly in Texas, which, because of

the imminent construction of a facility in the District, is about to begin.

            63.   Moreover, the parties’ respective marks are used in the same channels of trade,

regarding the same services, and are presented to the same potential consumers.

            64.   Primrose is concerned that this likelihood of confusion will result in harm to

Primrose’s valuable Marks and brand, because in the most-recent years, there have been many

publicly-reported incidents, which reflect poorly on the various Good Harbor and Pinnacle

“Primrose” locations such as those detailed at https://www.austinchronicle.com/news/2018-07-

06/primrose-residents-face-mold-broken-ac-and-security-issues/; and

https://www.dentonrc.com/news/residents-at-senior-living-center-without-promised-

transportation/article_92ebb136-acba-55a2-b3e8-c348f74905d1.html.

      The Defendants and/or their Predecessors Have Long Known of Primrose’s Rights

            65.   Upon information and belief, the Defendants’ use of each of the Infringing

Primrose Marks (in conjunction with the provision and promotion of senior living facility

services) did not begin until after the Defendants or their predecessors were aware of Primrose’s

use of its Word and Design Marks (in providing and promoting the same services), and after




{03306348.1}                                       24
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 25 of 34 PageID #: 25


CIV.
Complaint




Primrose’s Word and Design Marks were registered for those services on the Principal Register

with the USPTO.

            66.   For example, in 2004, one of the Defendants’ predecessors, SWH Holdings, Inc.

(“SWH”), which eventually conveyed its rights and interests to Pinnacle, attempted to register

the following composite mark with the USPTO for “construction and management of rental

apartments for low-income seniors”:




            67.   SWH was denied registration in light of other registrations and applications

demonstrating superior priority, including Primrose’s applications and registrations related to the

“Primrose” name. SWH abandoned its efforts to register the mark, above, in January 2006.

            68.   In 2003, SWH also attempted to register the following composite mark with the

USPTO for “apartment homes for seniors”:




{03306348.1}                                      25
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 26 of 34 PageID #: 26


CIV.
Complaint




            69.   SWH was again denied registration of this mark for those particular services in

light of other registrations and applications demonstrating priority, including Primrose’s

applications and registrations related to the “Primrose” name. SWH abandoned its efforts to

register the mark, above, in September 2003.

            70.   Accordingly, Defendants’ predecessors were well aware of Primrose’s trademark

rights, including its priority in the “Primrose” name in conjunction with the promotion and

provision of senior living services.

            71.   Primrose has also, since SWH’s attempts to register marks comprising “Primrose”

on the principal register of the USPTO, sent communications to Defendants and Defendants’

predecessors, including SWH and Pinnacle, and to the “Primrose of Shadow Creek” location,

making Defendants’ predecessors and Defendants aware of Primrose’s superior rights in the

“Primrose” name in conjunction with the provision and promotion of senior living services.

            72.   Despite being repeatedly advised of Primrose’s superior rights in the Word Mark

and Design Mark, the Defendants and their predecessors have made and continue to make use of

confusingly similar Infringing Primrose Marks.

                               COUNT 1
 INFRINGEMENT UNDER 15 U.S.C. § 1114(a) (SECTION 32 OF THE LANHAM ACT)
                   (AGAINST ALL DEFENDANTS)

            73.   Primrose restates all previous allegations and hereby incorporates them by

reference.

            74.   Primrose’s Word Mark and Design Mark are registered on the Principal Register,

and its registrations attached as Exhibits A and D are now incontestable under 15 U.S.C. § 1065.




{03306348.1}                                      26
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 27 of 34 PageID #: 27


CIV.
Complaint




            75.   Primrose has spent large sums of money in advertising and otherwise promoting

its services in interstate commerce and has prominently featured the Word Mark and Design

Mark in its promotional activities and provision of senior living facilities.

            76.   Primrose has built-up and now has valuable goodwill connected with its business

of providing senior living facilities, and this goodwill is symbolized by the Word Mark and

Design Mark.

            77.   Long after the adoption, registration, and widespread use of the Word Mark and

Design Mark by Primrose, the Defendants and their predecessors began to advertise and continue

to advertise and perform senior living services in interstate commerce, in the same channels of

trade as Primrose, and with regard to the same potential consumers as Primrose, using the

Infringing Primrose Marks with the intent to cause confusion and mistake and with the intent to

deceive, as well as the intent to trade upon Primrose’s superior reputation in the senior living

services market.

            78.   Pursuant to § 32 of the Lanham Act (15 U.S.C. § 1114), use in commerce of any

copy or colorable imitation of a registered mark in connection with any goods or services which

is likely to cause confusion, or to cause mistake, or to deceive as to the origin, sponsorship, or

approval of his or her goods/services triggers liability for trademark infringement by the

registrant.

            79.   The Defendants’ use of the Infringing Primrose Marks in this District and

otherwise has created not only a “likelihood of confusion,” but has in fact resulted in actual

confusion.




{03306348.1}                                      27
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 28 of 34 PageID #: 28


CIV.
Complaint




            80.   Primrose has previously advised the Defendants and their predecessors of its

superior rights in the Word Mark and Design Mark, but the Defendants have not ceased use of

the Infringing Primrose Marks.

            81.   The Defendants’ infringement of Primrose’s registered Word Mark and Design

Marks is causing irreparable harm to Primrose’s business and goodwill and will continue to

cause such irreparable harm if not enjoined.

            82.   The Defendants’ infringement of Primrose’s registered marks has caused damages

to Primrose in terms of lost profits, diversion of sales, and loss of goodwill.

            83.   The Defendants’ infringement of Primrose’s registered marks has resulted in

benefits inuring to the Defendants that would not have been realized but for the infringement.

            84.   This is an exceptional case as defined by the Lanham Act. The Defendants

purposely chose to use the Infringing Primrose Marks to capitalize on the success of Primrose,

and to confuse the public into believing that Defendants are associated with Primrose, or confuse

the public that Defendants in fact are Primrose, entitling Primrose to multiple damages and

attorney’s fees.

                               COUNT 2
 INFRINGEMENT UNDER 15 U.S.C. § 1125(a) (SECTION 43 OF THE LANHAM ACT)
                   (AGAINST ALL DEFENDANTS)

            85.   Primrose restates all previous allegations and hereby incorporates them by

reference.

            86.   Primrose has spent large sums of money in advertising and otherwise promoting

its services and has prominently featured the Word and Design Marks in promotional activities.




{03306348.1}                                      28
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 29 of 34 PageID #: 29


CIV.
Complaint




            87.   Primrose has built-up and now has valuable goodwill connected with its business

and this goodwill is symbolized by the Word and Design Marks.

            88.   Long after the adoption and widespread use of the Word and Design Marks by

Primrose, Defendants began and continue to advertise and perform senior living services in

interstate commerce in the same channels of trade as Primrose, and with regard to the same

potential consumers as Primrose, using the Infringing Primrose Marks with the intent to cause

confusion and mistake and intent to deceive, as well as the intent to trade upon Primrose’s

superior reputation in the senior living services market.

            89.   Pursuant to § 43(a) of the Lanham Act (15 U.S.C. § 1125(a)(1)) any person who

in connection with any goods or services, uses in commerce any word, term, name, or any

combination thereof which is likely to cause confusion, or to cause mistake, or to deceive as to

the affiliation, connection, or association of such person with another person as to the origin,

sponsorship, or approval of his or her goods/services or commercial activity by another person,

or who uses said word, term, name etc. in commercial advertising, which misrepresents the

nature, characteristics or qualities of his or her services shall be liable in a civil action by any

person who believes he or she is likely to be damaged by such act.

            90.   Defendants’ conduct of business, including business in this District, in

conjunction with the Infringing Primrose Marks, has created not only a “likelihood of

confusion,” but has in fact resulted in actual confusion.

            91.   Primrose has repeatedly advised the Defendants and their predecessors of

Primrose’s superior trademark rights, but the Defendants continue to use the Infringing Primrose

Marks.


{03306348.1}                                       29
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 30 of 34 PageID #: 30


CIV.
Complaint




            92.   The infringement of Primrose’s Marks is causing irreparable harm to Primrose’s

business and goodwill and will continue to cause such irreparable harm if not enjoined.

            93.   The infringement of Primrose’s Marks has caused damages to Primrose in terms

of lost profits, diversion of sales, and loss of goodwill.

            94.   Defendants’ infringement of Primrose’s Marks has resulted in benefits inuring to

Defendants that would not have been realized but for Defendants’ infringement.

            95.   This is an exceptional case as defined by the Lanham Act. Defendants purposely

chose to use the Infringing Primrose Marks to capitalize on the success of Primrose’s business,

and to confuse the public into believing that Defendants are associated with Primrose, or confuse

the public that Defendants in fact are Primrose, entitling Primrose to multiple damages and

attorney’s fees.

                               COUNT 3
   INDIRECT (CONTRIBUTORY OR VICARIOUS) TRADEMARK INFRINGEMENT
               (AGAINST ALDEN TORCH AND ALDEN PACIFIC)

            96.   Primrose restates all previous allegations and incorporates them herein by

reference.

            97.   To the extent Alden Torch and Alden Pacific are deemed to have not directly

infringed Primrose’s Word Mark and Design Mark, as otherwise pled herein, each of those

entities is subject to liability for indirect contributory and/or vicarious infringement under 15

U.S.C. §§ 1114 and/or 1125.

            98.   These defendants are liable for contributory infringement on the basis that each of

those entities knew or had reason to know of Good Harbor’s and the Alden Torch Texas Entities’




{03306348.1}                                      30
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 31 of 34 PageID #: 31


CIV.
Complaint




infringing conduct regarding the Infringing Good Harbor Primrose Marks, and failed to stop the

infringing conduct, but in fact, assisted in, participated in, induced, or directed that conduct.

            99.    These defendants are also liable for vicarious infringement, because these entities

are in partnership with one another or exercise joint ownership or control over the infringing

actions of Good Harbor and the Alden Torch Texas Entities.

            100.   For example, one of Alden Torch’s officers is the registrant of two of the websites

that feature Good Harbor Primrose Marks, and Alden Torch owns and controls the Alden Torch

Texas Entities, demonstrating that Alden Torch has aided in, participated in, or directed Good

Harbor’s and the Alden Torch Texas Entities’ conduct.

            101.   In addition, on Good Harbor’s website, Alden Torch and Alden Pacific are held

out as assisting Good Harbor in managing properties including those owned or operated by the

Alden Torch Texas Entities, demonstrating that Alden Torch and Alden Pacific have aided in,

participated in, or directed Good Harbor’s and the Alden Torch Texas Entities’ conduct.

                                    COUNT 4
                   UNFAIR COMPETITION (AGAINST ALL DEFENDANTS)

            102.   Primrose restates all previous allegations and hereby incorporates them by

reference.

            103.   Defendants’ conduct constitutes unfair competition and wrongful confusion of

source under the Lanham Act and under equivalent provisions of state common law.

            104.   Defendants seek to profit by use of the Infringing Primrose Marks, and are

improperly trading upon Primrose’s goodwill, which has developed over the course of many

years through great effort, costs, and advertising.



{03306348.1}                                        31
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 32 of 34 PageID #: 32


CIV.
Complaint




            105.   Defendants’ conduct has caused and continues to cause damages to Primrose in

terms of lost profits, diversion of sales, and loss of goodwill.

            106.   Defendants’ unfair competition has resulted in benefits inuring to Defendants

which would not have been realized but for Defendants’ unfair competition.

            107.   Defendants’ conduct has been willful, malicious, and in bad faith, particularly

given their refusal to cease their conduct despite being notified of Primrose’s superior rights,

warranting an award of multiple and/or punitive damages in favor of Primrose.

                                    DEMAND FOR JURY TRIAL

                   Plaintiff hereby respectfully demands a trial by jury on all issues so triable.

                                               PRAYER

            WHEREFORE, Primrose prays for judgment jointly and severally against Defendants as

follows:

            1.     Granting preliminary and permanent injunctive relief enjoining Defendants from

further conduct likely to confuse consumers regarding the source, quality, or characteristics of

the parties’ respective services, and in particular restraining Defendants from the use of the Word

Mark or Design Mark or any confusingly similar variation thereof;

            2.     Finding that the Defendants have directly and/or contributorily or vicariously

infringed Primrose’s Word and Design Marks;

            3.     Awarding in favor of Primrose, and against Defendants, jointly and severally, the

amount of Primrose’s actual damages as well as an accounting of Defendants’ profits as a result

of their unlawful actions;




{03306348.1}                                       32
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 33 of 34 PageID #: 33


CIV.
Complaint




            4.     Declaring that, in light of Defendants’ actions, this is an exceptional case under

the Lanham Act;

            5.     Granting all statutory and other damages to which Primrose is entitled, including

any presumed or multiple damages as provided by statute or other applicable law;

            6.     Awarding attorneys’ fees and costs to which Primrose is entitled whether by

statute or other applicable law;

            7.     Imposing punitive damages in an amount to be determined by a jury for

Defendants’ willful, malicious conduct, in reckless disregard of Primrose’s rights;

            8.     Imposing prejudgment interest on all of Primrose’s damages as provided by

statute or other applicable law; and

            9.     Providing such other relief as this Court deems just and equitable.

            Dated this 22nd day of March, 2019.

                                                  RESPECTFULLY SUBMITTED


                                                  By:_/s/ Allen F. Gardner
                                                  Allen F. Gardner (TX SBN 24043679)
                                                  ALLEN GARDNER LAW, PLLC
                                                  609 S. Fannin Ave.
                                                  Tyler, TX 75701
                                                  Tel: (903) 944-7537
                                                  Fax: (903) 944-7856
                                                  Allen@allengardnerlaw.com




{03306348.1}                                        33
Case 6:19-cv-00103-RWS Document 1 Filed 03/22/19 Page 34 of 34 PageID #: 34


CIV.
Complaint




Of Counsel (pro hac vice to be filed)
WOODS, FULLER, SHULTZ & SMITH P.C.

Sander J. Morehead
Troy N. Leonard
Tim R. Shattuck
Joel E. Engel III
300 South Phillips Avenue, Suite 300
Post Office Box 5027
Sioux Falls, South Dakota 57117-5027
(605) 336-3890



                                             ATTORNEYS FOR PLAINTIFF




{03306348.1}                            34
